Citation Nr: 1229289	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  The Veteran had additional duty in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was remanded by the Board in August 2007 to afford the Veteran the opportunity to appear at a personal hearing before a Veterans Law Judge.

In January 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.
 
When this case was previously before the Board in March 2008, September 2009, and September 2011, it was remanded for additional development.  It has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's psychiatric disorder-currently diagnosed as bipolar II disorder-is related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bipolar II disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability as he believes that his psychiatric symptoms first manifested in service and developed as a result of the emotional and physical abuse he suffered in service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R.                § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, which develop to a compensable degree (10 percent for psychosis) within a prescribed period after discharge from service (one year for psychosis), although there is no evidence of such disease during service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's service treatment records contain no indication of complaint, treatment, or diagnosis of a psychiatric disorder.  On the Veteran's February 1971 separation examination, no psychiatric abnormality was found.

The Veteran's service personnel records also do not reflect any indication of psychiatric disability or detail any incident of harassment or altercations with fellow service members.  

Following service, submitted billing receipts of treatment indicate that the Veteran was seen for "severe tension" in July 1980.  Another receipt reflects that the Veteran was seen by a private physician for psychiatric evaluation in August 1980.  Other receipts reflect treatment at the Valley Presbyterian Hospital in 1980 and 1981, though the hospital indicated that the records of treatment are no longer available.  

The Veteran also submitted a report from his employer indicating that he was absent from work for a period of a few weeks from August to September 1980.

An employment evaluation dated in 1980 includes the Veteran's supervisor's impression that the Veteran had a high regard for himself and was "living in a dream world."  He indicated that he did not respect others on the job.  

VA treatment records reflect that the Veteran received treatment for psychiatric symptoms in 1984.  An October 1984 report reflects a history of alcoholism and adjustment disorder with depressed mood.   The report notes that the Veteran was hospitalized for alcoholism in 1980.  Continued treatment records from November and December 1984 indicate that he Veteran had a number of business opportunities fall through over the past few years.  The Veteran continued counseling in 1985 and reported stressors related to his job.  In July 1987, diagnoses of adjustment disorder with depressed mood and alcoholism were indicated.  

In September 1991, the Veteran underwent psychiatric evaluation conducted for the purposes of a worker's compensation claim.  It was indicated that the Veteran was a food production manager from 1987 to August 1991, when he was laid off.  He reported that he suffered a good deal of psychological stress and trauma on the job.  He did not offer any details regarding his military service when discussing his biographical information.  He reported that he was arrested for a DUI in 1972.  He did reported alcoholism first diagnosed in August of 1979.  In addition, he reported that he participated in outpatient psychotherapy in 1984 and 1986 due to his alcoholism, job stress, and personal difficulties.  After psychiatric evaluation, a diagnosis of major depression, single episode, moderate was assigned.  The examiner noted that the Veteran appeared to be functioning psychiatrically well prior to the onset of the stress in the occupational environment and opined that, absent the stress that he experienced in the job environment, he would not have developed the psychological difficulties described.  

A second evaluation dated in September 1991 reflects that the Veteran reported that he was in good physical and mental health when he began his employment in 1987.  He stated that he did not have any significant problems until he underwent back surgery in 1990.  He then went on to describe various work stressors.  He reported earlier treatment for depression and 1980 and treatment for alcohol abuse in 1979 and 1980.  He related having an unhappy childhood and noted that he had divorced parents and problems with alcoholism.  The Veteran reported that he was in the military but did not describe anything of note with regard to his service.  He reported that he divorced his wife of three years in 1978 because they were incompatible.  A diagnosis of adjustment disorder with mixed emotional features was assigned.  

On March 1992 psychiatric evaluation associated with the Veteran's worker's compensation claim, the Veteran described difficulties and stressors associated with his job in the food services industry.  He described drinking alcohol when he was younger and then to excess beginning in 1979 after he was coming off of a relationship.  He specifically denied difficulty in the military.  He admitted to seeing mental health professionals before this claim "for personal grown in 1980 with my recovery" and again in 1984 and 1986 for feeling "kind of depressed and struggling about an acute reaction to adult life."  After a mental status examination and psychological evaluation, the examiner indicated that the Veteran was never disabled psychiatrically on a temporary and total or temporary and partial basis.  He was described as very savvy and streetwise, and the examiner expressed his belief that the Veteran was utilizing what he considered unfair treatment and an unfair layoff from his job to obtain ulterior gain.  He found that there were no psychiatric signs supporting the profuse symptomatology to what he admitted.  

An April 1992 psychiatric evaluation report notes the examiner's impression that the Veteran had a pre-existing possible bipolar disorder in which he was now in the depressed phase.  He was referred to VA for treatment.  

VA outpatient treatment records dated in 1992 reflect that the Veteran was seen for treatment of psychiatric symptoms.  A May 1992 treatment report notes that the Veteran sought treatment for depression in 1984 and 1986, and was given Zanex and Lithium. An impression of major depression with severe psychotic features was indicated.  In August 1992, the Veteran related that he was sober for 11 years until he relapsed in October 1991 due to job-related stressors and eventual layoff.  He was depressed, despondent, and suicidal.  He gave a history of alcohol use since the age of 16 with excessive use during service.  He reported that he was a "functional alcoholic" from 1971 to 1980.  He was hospitalized in 1980.  He reported that he was abused emotionally and physically by and alcoholic mother and stepfather.

A February 1994 VA treatment report reflects that the Veteran had been depressed for the last 2.5 years, and reached crisis level in December 1993 with a suicide attempt.  Stressors of loneliness, financial difficulties, and alcohol consumption were indicated.  

Disability determination reports dated from September to November 1997 reflect that the Veteran continued regular psychotherapy for depression.  A diagnosis of major depressive disorder with anxiety and panic was indicated.

A December 1997 SSA disability report reflect that the Veteran had been receiving disability benefits since July 1991 with a primary diagnosis of affective (mood) disorder and secondary diagnosis of gastrointestinal hemorrhage.  Benefits were continued.

On March 1998 private psychiatric evaluation, it was noted that the Veteran had been clean and sober for over ten years before the work stress precipitated his mental disorder and regression into reactived alcoholism.  The examiner noted that the Veteran would never be able to tolerate the stress of working again as a food manager for a company that provides food services for a school district.  In addition, his cognitive deficits associated with the mental disorder would provide further difficulties.  

A December 2001 VA treatment report notes a diagnosis of bipolar disorder, not otherwise specified.  

A May 2002 VA outpatient treatment report reflects a history of mood disorder and alcohol abuse.  

A July 2002 VA mental health treatment note reflects a longstanding history of recurrent mood swings manifested by various episodes of depression and sustained periods of elevated mood, grandiosity, racing thoughts, talkativeness, and a decreased need for sleep. 

In July 2002, the Veteran reported no history of trauma, physical or sexual, or abuse, or combat history.  An impression of hyperthymic temperament with depression was indicated.

A February 2004 statement from VA psychiatry resident Dr. C. notes that she first evaluated the Veteran in October 2002.  Since that time, she had seen him at 1 to 2 month intervals for medication management.  She indicated that he carried a diagnosis of bipolar disorder not otherwise specified.  He exhibited a lifelong hyperthymic temperament with superimposed episodes of depression which occurred both when he drank and when he was sober.

A March 2004 VA outpatient treatment report reflects an assessment of insomnia likely secondary to manic moods, given the Veteran's history of racing thoughts.  

An October 2004 statement from VA physician Dr. G. reflects that she first evaluated the Veteran in July 2004.  She noted that he carried a diagnosis of bipolar disorder, not otherwise specified.  In addition, she noted that he described symptoms dated back to 1969 and reported taking Lithium for treatment in 1984-1985.  Dr. G. indicated that she reviewed the Veteran treatment notes and the Veteran's history and concluded that, more likely than not, the Veteran manic and depressive symptoms dating back to 1969, exacerbated by serving in the military, that were consistent with bipolar disorder.

A January 2007 statement from the Veteran's stepmother notes her impression that the Veteran was emotionally fragile in his childhood, did not get along with others in school, and was terrified when he was drafted during the Vietnam.  She noted that he complained about the Army and was very unhappy during service.  Upon his return, she observed that he was angry, uncommunicative, argumentative, and ungrateful, and he drank heavily.  She indicated that he seemed very depressed.   She noted that she realized later that the Veteran had been bullied during service until the point he was assaulted by another soldier while he slept.  The Veteran's stepmother reported that the Veteran had continued difficulties and was unable to "reintegrate back into [his] family and society" to this day.  

Statements from the Veteran's brother and sister-in-law also reflect their observations of the Veteran's change in behavior upon his return from the service.  They describe the Veteran's difficulties in maintaining relationship and work.  

A February 2007 statement from the Veteran's friend, T.C., reflects that he had known the Veteran for approximately 20 years and met him through Alcoholics Anonymous.  He had been the Veteran's sponsor for the last 10 years.  He indicated that the Veteran was extremely sensitive and had major problems handling stress most of his life.  He reported that his time in the service just made things worse and the Veteran's relationship with his father was very difficult after he got home from the Army.  He could no longer function in the way that he did before his time in the service.  He indicated that the pressure culminated in his mental breakdown in 1991.  He reported that the Veteran consistently battled with his psychiatric symptoms.  

On VA treatment in February 2007, an assessment of bipolar disorder in alcohol dependence, both in remission, was indicated.  The examiner noted that the Veteran did not endorse feeling that his life was threatened during his military experiences and that he reported that his sleep had been disrupted since his father's death.  

A March 2007 VA mental health outpatient notes reflects that the Veteran complained of errors in the February 2007 progress report.  He reported that he was subject to emotional, physical and psychological abuse and was afraid he was going to be sent to Vietnam.  He also reported that he was assaulted in his bed while he was stationed in Germany.  He fought back and beat the attacker until he knocked him unconscious.  He also indicated that he had been misdiagnosed for 35 years and that he has had PTSD all along due to the physical and emotional abuse during service.  He described a number of problem with maintaining lasting relationships and employment.  He also described a long history of sleep difficulties due to reliving the stressful events-not just following his father's death.  The Veteran also indicated that he had a nervous breakdown and relapsed back into active alcohol abuse after almost 11 years of abstinence in 1991.  He reported that he had been self-medicating his psychiatric problems for the past 35 years with food, alcohol and sex.  The Veteran noted that when he heard about the Iraq war or heard music from the 1960s and 1970s, he was taken back to his service in the Vietnam era.  He had been on permanent Social Security disability since 1991 and was no longer working.

The Veteran also related that he was in charge of a NATO site while in service.  He indicated that he got into trouble in this role, but it was not recorded because he would have lost his security clearance.  The first incident occurred when he showed up intoxicated and in civilian clothes at the NATO site.  He said he was "chewed out" by his commanding officer but was not given an article 15.  He also related an incident when the German police were called as he fought with his girlfriend in the street in Germany after a night out at a bar.  He was told that if anything else happened he would be sent to jail.

During the Veteran's January 2008 Board hearing, the Veteran reported that he suffered emotional, physical, and psychiatric abuse during service.  He reported that he began drinking and using drugs in service as a way to self-medicate the stress.  He reported that after his was discharged from service, he was arrested for a DUI in the summer of 1973.  His drinking continued, and eventually, he wound up getting treatment at the Valley Presbyterian Hospital in 1980.  He reported that he was told he was bipolar in 1983 or 1984.  After treatment, he was abstinent from alcohol and continued counseling and therapy, but in 1990 relapsed due to the stress of his job.  

On VA examination in July 2008, the Veteran reported that he injured his ankles in basic training and travelled in a jeep with a captain to various training areas for a few weeks.  He stated that this caused some of the other recruits to be resentful of this special treatment.  They put shaving cream on him when he slept, and short-sheeted his bed.  He said he was initially told he would be sent to Vietnam, but was then sent to Germany, where he served at a NATO nuclear site in guard duty and entry control.  He indicated that while stationed here, a recruit took a disliking to him and jumped him when he was in bed.  They had a brief fist-fight which did not result in any important disciplinary action.  He began to feel frightened, alienated, and irritable in the Army, and he started drinking heavily and abusing drugs.  He joined the Reserves after he was discharged, but he only served a few months after getting a DUI.  The Veteran stated that, in retrospect, he believed that he was trying to self-medicate his hypomanic symptoms with alcohol.  The pattern of heavy alcohol abuse continued for much of his adult life.  He had several periods where he had maintained abstinence before relapsing.  

The examiner indicated that he review the letters from the Veteran's family members and friends, which all reflect that the Veteran returned from active duty a radically changed person with emotional problems not previously present.  

His post-military adjustment was poor and marred by episodes of extreme irritability, anxiety, distractibility, and difficulty maintaining jobs and relationships.  He indicated that he worked for 16 different places in 16 years.  He was briefly married for 3 years in the mid-1970s.  After the divorce he became increasingly isolated and was unable to hold a job.  He indicated that his depressive symptoms worsened and in 1984, he sought treatment including medication and therapy.  He found another job in 1987 working in food services in 1987.  He began having interpersonal difficulties at work and stayed awake at night thinking about his work.  He had severe episodes of depression in 1990 ad again in 1991 and 1993, which culminated with the loss of his job in 1991 and 1993 suicide attempt.  

After a mental status examination, the examiner diagnosed bipolar affective disorder (Type II) and alcohol abuse and polydrug abuse, both in remission.  Narcissistic, obsessive-compulsive, dependent, and avoidant personality traits were also indicated, but there was insufficient evidence to justify a personality disorder.  The examiner noted that the Veteran' history and records indicated that his hypomanic and depressive episodes date back to 1969, when he was on active duty.  The examiner noted that this opinion was further supported by information supplied by his family.  He found it possible that the Veteran's alcohol abuse was an ill-conceived attempt to ameliorate his mood symptoms, given that the Veteran had been abstinent for many years from alcohol and his symptoms persisted.  In any case, the persistence of mood symptoms in the absence of alcohol abuse indicates that his bipolar affective disorder is not a result of his alcohol abuse.  Since his symptoms of bipolar affective disorder first appeared in 1969, and were not present prior to that time, the examiner found that the disorder appeared to be connected with his military service.  

VA obtained an independent medical expert opinion from a VA staff psychiatrist in July 2009.  He indicated that he reviewed the entire claims file, including the previous VA examination report and worker's compensation claim documents.  Regarding current psychiatric diagnosis, from his review of the record, he believed that the Veteran had a diagnosis of bipolar II disorder and also alcohol dependence in full remission.  He opined that the Veteran did not have a diagnosis of PTSD, as he did not believe that the alleged mistreatment in the military or in post-service employment was of severe enough degree to warrant a diagnosis of PTSD.  The examiner also indicated that he had traits of narcissistic and antisocial personality disorder enough to meet a diagnosis of mixed personality disorder, not otherwise specified.  He pointed to specific reports in the record that substantiated these diagnoses.  In review of the Veteran's worker's compensation evaluations, it was clear that the Veteran never once referred to having any significant psychiatric disability prior to working as food manager.  There is only one report that hints that he possibly had bipolar affective disorder.  

In sum, after a thorough review of the record, he found little evidence to support that the Veteran had any psychiatric diagnoses in service.  However, the examiner noted that the Veteran was clearly drinking heavily during his service and was certainly suffering from alcohol dependence in service.  Although it is commonly known and taught that people with bipolar mood disorder in a manic phase self-medicate with alcohol, there was no indication that the Veteran was doing so.  In spite of the Veteran own admission of dereliction of duty when intoxicated, his superior officers never felt that they needed to take any significant disciplinary action.  Moreover, the Veteran admitted that he did not push the envelope, demonstrating that he had quite a bit of control over his behavior in spite of the drinking.  

He found that the strongest evidence against the Veteran having a significant disabling bipolar II history is that he was able to work for 20 years until work stress became disabling.  Therefore, he concluded that it is less likely than not that the Veteran had a service-related psychiatric disability.  Even if there was evidence of bipolar disorder in 1984, unless there was documentation in the record that he had symptoms for years prior to that, the examiner indicated that his opinion would not be changed.  Moreover, he did not think that the Veteran's report of fighting in the military-a common occurrence-warrants consideration as a significant traumatic event, especially since it did not involve intense fear, helplessness, or horror, as he beat the assailant, the incident was never documented, and it was not mentioned in the worker's compensation claim or with VA until recently.  

On VA examination in June 2011, the examiner noted that while it was true that the Veteran was able to work after service for a period of time, he was never able to hold a job for any significant period of time.  His medical history suggested that his post-military adjustment was poor and was marred by episodes of extreme irritability, anxiety, distractibility, and difficulty maintaining jobs and relationships.  He remained socially isolated and had not worked since July 1991. 

As for what caused the Veteran's bipolar disorder, the examiner indicated that the underlying cause of bipolar affective disorder remained unknown and he was unaware of any evidence linking it to a specific stressor.  Therefore, he did not believe it possible for him to say what caused it with any degree of certainty.  He was also unable to say what would aggravate his bipolar disorder.  The examiner noted that letters from the family reflect that the Veteran radically changed during service and they confirmed the presence of depression, irritability, and problems at work and in relationships.  Therefore, he found it more likely than not that the Veteran's bipolar disorder began to manifest in service.  The examiner also noted that the co-morbidity of bipolar affective disorder and alcohol and substance abuse has been well-documented and the epidemiological studies have shown that bipolar affect disorder typically manifests itself in late adolescence and early adulthood.  However, there was no direct clinical evidence available to unequivocally prove or disprove his assertions that he first began to suffer from symptoms while on active duty service.  

In sum, the record reflects a clear post-service diagnosis of psychiatric disability, currently diagnosed as bipolar II disorder.  On the question of whether the Veteran's current bipolar disorder is related to service, the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board notes that while the July 2009 VA independent medical examiner indicated that he thought it was less likely than not that the Veteran's psychiatric disability manifested in service, the January 2008 and June 2011 VA examiners both found it likely that the Veteran's psychiatric symptomatology originated during service.  Both examiners performed thorough examinations, interviewed the Veteran and obtained the relevant psychiatric history, and reviewed the claims file.  Their rationale is consistent with the Veteran's reported history of his onset of symptoms.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as back pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology. See Charles v. Principi, 16 Vet. App. 370 (2002).  These opinions are also consistent with the Veteran's family and friend's observations of his difficulties following service.  In addition, treatment for alcoholism as early as 1980 is consistent with his reported onset of drinking problems.  

In addition, the July 2009 examiner based his opinion to the effect that he did not have a psychiatric disorder in service, in part, on the fact that the Veteran was employed for many years following service.  However, this examination report is rendered less probative by the fact that the record supports the Veteran's report of job difficulties and frequent job changes for many years prior to his going on disability in 1991, despite the fact that he was still employed at most times.  

As such, the Board finds that the competent opinion evidence on the question of whether there exists a medical nexus between current psychiatric disability and service is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for the Veteran's psychiatric disability, currently diagnosed as bipolar II disorder, are met.


ORDER

Service connection for bipolar II disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


